


Exhibit 10.21.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 8, 2011 and is entered into by and among THE MACERICH PARTNERSHIP,
L.P., a limited partnership organized under the laws of the state of Delaware
(the “Borrower”), THE GUARANTORS SIGNATORY HERETO, THE LENDERS SIGNATORY HERETO,
and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and is made with reference to that certain $1,500,000,000 Revolving
Loan Facility Credit Agreement dated as of May 2, 2011 (the “Original Credit
Agreement”, and the Original Credit Agreement as Modified by this Amendment and
the Joinder as further provided below, the “Credit Agreement”) by and among the
Borrower, the Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the other agents named therein.  Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Original Credit Agreement after giving effect to this Amendment and the
Joinder (as defined below).

 

WHEREAS, the Borrower has notified the Administrative Agent that it intends to
borrow $125,000,000 of New Term Loans (such New Term Loans being referred to as
the “Series A Term Loans” and such increase (but, for the avoidance of doubt,
not including any other increases requested by the Borrower pursuant to
Article 3), the “Initial Incremental Term Facility”) pursuant to that certain
Joinder Agreement dated as of the date hereof among the Borrower, the Guarantors
party thereto, the Administrative Agent and the New Term Loan Lenders signatory
thereto (together with all attachments thereto, the “Joinder”);

 

WHEREAS, Borrower has requested that the Joint Lead Arrangers and the
Administrative Agent waive their rights to syndicate the Initial Incremental
Term Facility, and the Borrower desires to appoint Wells Fargo Securities, LLC
as the sole arranger and syndication agent with respect to the Initial
Incremental Term Facility;

 

WHEREAS, in connection with the proposed Joinder, the Borrower Parties have
requested that the Required Lenders (as defined in the Original Credit
Agreement) agree to, among other things, (i) amend the definition of “Required
Lenders” set forth in Annex I to the Credit Agreement and (ii) amend Article 9
of the Credit Agreement to provide for pro rata sharing of proceeds of
Collateral amongst the existing revolving Lenders and the New Term Loan Lenders
based on the total amount of outstanding revolving Loans and outstanding New
Term Loans, in each case, as provided for herein; and

 

WHEREAS, subject to certain conditions set forth below, the Required Lenders (as
defined in the Original Credit Agreement) are willing to agree to such
amendments relating to the Original Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION I.     AMENDMENTS AND WAIVERS WITH RESPECT TO ORIGINAL CREDIT AGREEMENT

 

A.     Annex I to the Original Credit Agreement is hereby amended by:

 

(a)      amending and restating the definition of “Applicable Percentage” set
forth therein to read as follows:

 

““Applicable Percentage” shall mean, with respect to any Lender, the percentage
obtained by dividing (x) the sum of the Revolving Commitment (or, after
termination of the Revolving Commitments, Revolving Credit Exposure) and Term
Loan Credit Exposure of such Lender, by (y) the aggregate Revolving Commitments
(or, after termination of the Revolving Commitments, Revolving Credit Exposures)
and Term Loan Credit Exposures of all Lenders.”

 

(b)     amending and restating the definition of “Loan Documents” set forth
therein to read as follows:

 

““Loan Documents” shall mean the Credit Agreement, the First Amendment Joinder
Agreement, each other Joinder Agreement, if any, the Notes and each of the
following (but only to the extent evidencing, guaranteeing, supporting or
securing the obligations under the foregoing instruments and agreements), the
REIT Guaranty, each of the Subsidiary Guaranty, any Guaranty executed by any
other Guarantor, the Pledge Agreements, and each other instrument, certificate
or agreement executed by the Borrower, MAC or the other Borrower Parties in
connection herewith, as any of the same may be Modified from time to time.”

 

(c)     amending and restating the definition of “Obligations” set forth therein
to read as follows:

 

““Obligations” shall mean any and all debts, obligations and liabilities of the
Borrower or the other Borrower Parties to the Administrative Agent, the Swing
Line Lender, the Issuing Lender, the other Agents or any of the Lenders (whether
now existing or hereafter arising, voluntary or involuntary, whether or not
jointly owed with others, direct or indirect, absolute or contingent, liquidated
or unliquidated, and whether or not from time to time decreased or extinguished
and later increased, created or incurred), arising out of or related to the Loan
Documents.”

 

(d)     amending and restating the definition of “Required Lenders” set forth
therein to read as follows:

 

““Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing an amount not less than 50% of the sum of the
total Credit Exposures and Unused Commitments at such time; provided that,
solely for purposes of waiver of any and all conditions to the funding of
Revolving Loans set forth in Section 5.2, “Required Lenders” shall

 

--------------------------------------------------------------------------------


 

mean, at any time, Lenders having Revolving Credit Exposures and Unused
Commitments representing an amount not less than 50% of the sum of the total
Revolving Credit Exposures and Unused Commitments at such time.  The Credit
Exposure and Unused Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.”

 

(e)     amending and restating the definition of “Revolving Credit Exposure” set
forth therein to read as follows:

 

““Revolving Credit Exposure” shall mean, with respect to any Revolving Lender at
any time, (i) the aggregate outstanding principal amount of such Revolving
Lender’s Revolving Loans and LC Exposure, at such time and (ii) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any participations therein by other Revolving Lenders).”

 

(f)     inserting the following new defined terms in proper alphabetical order
thereto:

 

““Applicable Revolving Percentage” shall mean, with respect to any Revolving
Lender, (i) prior to the termination of the Revolving Commitments in accordance
with the Credit Agreement, the percentage obtained by dividing (x) the Revolving
Commitment of that Revolving Lender by (y) the aggregate Revolving Commitments
of all Revolving Lenders and (ii) after the termination of Revolving Commitments
in accordance with the Credit Agreement, the percentage obtained by dividing
(x) the Revolving Credit Exposure of that Revolving Lender by (y) the aggregate
Revolving Credit Exposures of all Revolving Lenders.”

 

““Applicable Term Percentage” shall mean, with respect to any Term Lender of a
Series, the percentage obtained by dividing (x) the Term Loan Credit Exposure of
that Term Lender with respect to such Series by (y) the aggregate Term Loan
Credit Exposure of all Term Lenders with respect to such Series.”

 

““Credit Exposure” shall mean, with respect to any Lender at any time, the sum
of such Lender’s Revolving Credit Exposure plus such Lender’s Term Loan Credit
Exposure.”

 

““First Amendment Joinder Agreement” shall mean that certain Joinder Agreement
dated as of December 8, 2011 among the Borrower Parties, the Administrative
Agent and the New Term Loan Lenders signatory thereto (including all attachments
to such Joinder Agreement).”

 

““Term Loan Credit Exposure” shall mean, with respect to any Term Lender at any
time, the aggregate outstanding principal amount of such Term Lender’s portion
of the Term Loans including all outstanding Series of Term Loans or, of a given
Series of Term Loans, as applicable, at such time.  For the avoidance of doubt,
unless otherwise specified in the applicable Loan Document, “Term Loan Credit
Exposure” shall include all outstanding Series of Term Loans.”

 

--------------------------------------------------------------------------------


 

B.     Section 2.2 of the Original Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“2.2        Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Revolving Borrowing shall be made from the Revolving Lenders,
each payment of the Unused Line Fee under Section 2.11 shall be made for account
of the Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 1.7 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (ii) each Revolving Borrowing
shall be allocated pro rata among the Revolving Lenders according to the amounts
of their respective Revolving Commitments (in the case of the making of
Revolving Loans) or their respective Revolving Loans (in the case of conversions
and continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Loans by the Borrower shall be made for account of the Revolving
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Loans held by them; (iv) each payment of interest on Revolving
Loans by the Borrower shall be made for account of the Revolving Lenders pro
rata in accordance with the amounts of interest on such Revolving Loans then due
and payable to the respective Revolving Lenders; (v) each Term Loan Borrowing of
a Series shall be made from the applicable Term Lenders, pro rata according to
the amounts of their respective Term Loan Commitments for such Series; (vi) each
Term Loan Borrowing of a Series shall be allocated pro rata among the applicable
Term Lenders according to the amounts of their respective Term Loan Commitments
for such Series (in the case of the making of the Term Loans of such Series) or
their respective portions of the Term Loans of such Series (in the case of
conversions and continuations of the Term Loans of such Series); (vii) each
payment or prepayment of principal of the Term Loans of a Series by the Borrower
shall be made for account of the applicable Term Lenders pro rata in accordance
with the respective unpaid principal amounts of the Term Loans of such
Series held by them; and (viii) each payment of interest on the Term Loans of a
Series by the Borrower shall be made for account of the applicable Term Lenders
pro rata in accordance with the amounts of interest on the Term Loans of such
Series then due and payable to the respective Term Lenders.  For the avoidance
of doubt, (x) the obligations to repay the New Term Loans and pay and perform
the other obligations of Borrower or any other Borrower Party under the Loan
Documents (including, without limitation, any Joinder Agreement, any Notes
evidencing the New Term Loans and any other documents and instruments executed
in connection with any of the foregoing) constitute Obligations under this
Agreement that are pari passu with the other Obligations in accordance with the
respective Credit Exposures of the Lenders, (y) all of the Obligations of
Borrower are guarantied by the Guarantors under Loan Documents pari passu in
accordance with the respective Credit Exposures of the Lenders, and (z) all of
the Obligations are secured by all Collateral (and all other collateral for the
Obligations) pari passu in accordance with the respective Credit Exposures of
the Lenders.”

 

--------------------------------------------------------------------------------


 

C.     Section 2.14 of the Original Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“2.14.          Application of Insufficient Payments.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest,
fees and prepayment premiums then due under this Agreement and the other Loan
Documents, such funds shall be applied (i) first, to pay interest, fees and
prepayment premiums then due under this Agreement and the other Loan Documents,
ratably among the parties entitled thereto in accordance with the amounts of
interest,  fees and prepayment premiums then due to such parties, and
(ii) second, to pay principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such
parties.”

 

D.     Article 3 of the Original Credit Agreement is hereby amended by inserting
the phrase “(or such shorter or longer period as the Administrative Agent may
agree in its sole discretion)” in clause (A) of the second sentence of
Section 3.1 thereof after the text “which shall be a date not less than 10
Business Days, nor more than 30 Business Days after the date on which such
notice is delivered to the Administrative Agent” appearing therein.

 

E.     Article 9 and other provisions of the Original Credit Agreement are
hereby amended by including the Series A Term Loans and any subsequent Term
Loans made pursuant to a Joinder Agreement in accordance with Article 3 of the
Original Credit Agreement within the definition of Loans, Obligations and
Commitments (the consequence of which is to provide, among other things, that a
failure to pay any principal or interest on the Series A Term Loans or any
subsequent Term Loans made pursuant to a Joinder Agreement in accordance with
Article 3 of the Original Credit Agreement shall constitute an Event of Default
and that all rights and remedies under Article 9 of the Original Credit
Agreement shall apply to the Series A Term Loans and any other Term Loan made
pursuant to a Joinder Agreement in accordance with Article 3 of the Original
Credit Agreement, in each case, in the same manner as such rights and remedies
apply to the revolving Loans made under the Original Credit Agreement).

 

F.     Article 9 of the Original Credit Agreement is hereby further amended by
(i) inserting the phrase “and fees” in clause fifth thereof after the words
“unpaid interest” appearing therein, (ii) deleting the phrase “until such
interest has been paid in full” appearing in clause fifth thereof and inserting
the phrase “until such interest and fees have been paid in full” in lieu
thereof, (iii) replacing each occurrence of the words “Revolving Credit
Exposure” set forth in clauses fifth and sixth thereof with the words “Credit
Exposure,” (iv) deleting the “and” at the end of clause fifth thereof,
(v) deleting “.” at the end of clause sixth thereof and inserting “; and” in
lieu thereof and (vi) inserting the following new clause (7) immediately
following clause (6):

 

“(7)         seventh, to the extent proceeds remain after the application
pursuant to the preceding clauses (1) through (6) inclusive, to the Term Lenders
of any applicable Series of Term Loans in payment of prepayment premiums owing
under this Agreement or any Joinder Agreement pro rata in accordance

 

--------------------------------------------------------------------------------


 

with their respective Term Loan Credit Exposures with respect to such Series of
Term Loans, until such prepayment premiums have been paid in full.”

 

G.     The Joint Lead Arrangers and the Administrative Agent hereby elect to
waive their rights to syndicate the Initial Incremental Term Facility; provided
however, the Joint Lead Arrangers and the Administrative Agent do not waive or
in any way agree to compromise, restrict, or Modify: (i) any other rights
provided to them under Article 3 of the Credit Agreement with respect to the
Initial Incremental Term Facility; (ii) any rights whatsoever with the respect
to any subsequent New Revolving Loan Commitments or New Term Loan Commitments
(other than those relating to the Initial Incremental Term Facility) pursuant to
the Credit Agreement (including Article 3 thereof) from and after the date
hereof; and (iii) any other rights, benefits, remedies, or powers under the Loan
Documents.

 

SECTION II.     CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

 

A.     Execution of Amendment. Administrative Agent shall have received (i) a
counterpart signature page of this Amendment duly executed by each of the
Borrower Parties and (ii) a counterpart signature page of this Amendment duly
executed by the Required Lenders (as defined in the Original Credit Agreement),
the Administrative Agent and the Joint Lead Arrangers.

 

B.     Execution of Joinder.  Administrative Agent shall have received a copy of
the Joinder that has been duly executed by the Borrower, the Administrative
Agent and each of the New Term Loan Lenders providing New Term Loan Commitments
thereunder, and each of the conditions set forth in Section 6 of the Joinder
have been satisfied.

 

C.     Satisfaction of Conditions to Initial Incremental Facility Increase. 
Each of the conditions set forth in Section 3.3 of the Credit Agreement have
been satisfied with respect to the Initial Incremental Facility Increase.

 

D.     Fees.  The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the First Amendment Effective Date,
including, to the extent invoiced, reimbursement or other payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or any other Loan Document.

 

E.     Necessary Consents. Each Borrower Party shall have obtained all consents
and approvals necessary to implement the transactions contemplated by this
Amendment.

 

SECTION III.     REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

In order to induce Administrative Agent and the Lenders to enter into this
Amendment and to amend the Original Credit Agreement in the manner provided
herein, each Borrower Party hereby represents, warrants and agrees as follows:

 

--------------------------------------------------------------------------------


 

A.     Each Borrower Party represents and warrants that it has all requisite
power and authority to enter into this Amendment and the Joinder and the
documents and instruments executed in connection therewith and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as Modified by this Amendment and the Joinder and the documents and
instruments executed in connection therewith, and under the other Loan Documents
and has been duly authorized to do so.

 

B.     Each Borrower Party represents and warrants that this Amendment and the
Joinder and the documents and instruments executed in connection therewith have
been duly executed and delivered by each of the Borrower Parties and constitutes
a legal, valid and binding obligation of such Borrower Party, enforceable
against such Borrower Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

C.     Each Borrower Party represents and warrants that no event has occurred
and is continuing or will result from the consummation of the transactions
contemplated by this Amendment or the Joinder and the documents and instruments
executed in connection therewith that would constitute an Event of Default or a
Potential Default.

 

D.     Each Borrower Party acknowledges and agrees that, as of the date hereof,
it does not have any offsets, defenses, claims, counterclaims, setoffs, or other
basis for reduction with respect to any of the Obligations.

 

E.     Each Borrower Party represents and warrants that each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (after taking into
account non-material updates to disclosure schedules or exceptions provided to
Administrative Agent in connection with such representations and warranties
which have been approved by the Administrative Agent in its good faith judgment
in accordance with Section 5.2(1) of the Credit Agreement or in connection with
this Amendment and the Joinder) on and as of the date hereof to the same extent
as though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date.

 

SECTION IV.     ACKNOWLEDGMENT AND CONSENT

 

In order to induce Administrative Agent and Lenders to enter into this
Amendment, each Guarantor hereby:

 

A.     acknowledges that it has reviewed the terms and provisions of the Credit
Agreement, including this Amendment and the Joinder, and consents to all the
terms and conditions set forth in this Amendment and the Joinder to the
Modification and waiver of the Original Credit Agreement as provided herein and
therein. Each Guarantor hereby confirms that each Loan Document to which it is a
party or otherwise bound and all Collateral encumbered thereby will continue to
guarantee or secure, as the case may be, to the fullest extent possible in

 

--------------------------------------------------------------------------------


 

accordance with the Loan Documents the payment and performance of all
“Obligations” under each of the Loan Documents to which is a party;

 

B.     acknowledges and agrees that any of the Loan Documents to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment or the
Joinder; and

 

C.     acknowledges and agrees that (x) notwithstanding the conditions to
effectiveness set forth in this Amendment or the Joinder, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the Modifications to or waivers of the Original Credit Agreement
effected pursuant to this Amendment and (y) nothing in the Credit Agreement,
including this Amendment and the Joinder, or any other Loan Document shall be
deemed to require the consent of such Guarantor to any future Modifications or
waivers with respect to the Credit Agreement.

 

SECTION V.     MISCELLANEOUS

 

A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)     On and after the First Amendment Effective Date, each reference in the
Original Credit Agreement to “this Agreement”, the “Credit Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the
Original Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Original Credit Agreement shall mean and be a reference to the Credit
Agreement (including any Modifications prior to the date hereof and
Modifications effected through this Amendment and the Joinder and the documents
and instruments executed in connection therewith).

 

(ii)     The Credit Agreement and other Loan Documents are amended by this
Agreement, the Joinder Agreement and the documents and instruments executed in
connection thererewith.  Except as specifically amended by this Amendment and
the Joinder and the documents and instruments executed in connection therewith,
the Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

(iii)     The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

 

(iv)     This Amendment constitutes a Loan Document.

 

B.     Headings.  Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

--------------------------------------------------------------------------------


 

C.     Applicable Law.  The choice of law and venue provisions stated in the
Original Credit Agreement are incorporated herein by this reference, and this
Amendment shall be construed and enforced in accordance therewith.

 

D.     Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

E.     Beneficiaries.  This Amendment is made and entered into solely for the
benefit of the Lenders and the other parties hereto, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Amendment.

 

[Remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

 

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

 

MACERICH WRLP LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP II CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP II L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

Macerich WRLP II Corp.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

WALLEYE RETAIL INVESTMENTS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Walleye LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its member

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

By:

Macerich Walleye LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its member

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

MACERICH WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

MACERICH SANTA MONICA ADJACENT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

NORTHRIDGE FASHION CENTER LLC,

 

a California limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

ROTTERDAM SQUARE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

DESERT SKY MALL LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

MACERICH PANORAMA SPE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH CARMEL LIMITED PARTNERSHIP,

 

a California limited partnership

 

 

 

 

By:

Macerich Carmel GP Corp.,

 

 

a Delaware corporation

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

MACERICH SCG LIMITED PARTNERSHIP,

 

 

a California limited partnership

 

 

 

 

 

By:

Macerich SCG GP LLC,

 

 

a Delaware limited liability company

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President,

 

 

 

Chief Legal Officer & Secretary

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

MACERICH SANTA MONICA LLC,

 

a Delaware limited liability company

 

 

 

 

By:

Macerich Santa Monica Place Corp.,

 

 

a Delaware corporation

 

 

its manager

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President,

 

 

 

Secretary and Chief Legal Officer

 

 

 

 

 

 

 

MACERICH BRISTOL ASSOCIATES

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President,

 

 

 

Secretary and Chief Legal Officer

 

 

 

 

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership

 

 

its general partner

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland Corporation

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Senior Executive Vice President,

 

 

 

 

Secretary and Chief Legal Officer

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ James Rolison

 

Name:

James Rolison

 

Title:

Managing Director

 

 

 

 

By:

/s/ George R. Reynolds

 

Name:

George R. Reynolds

 

Title:

Director

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES, INC.,

 

as Joint Lead Arranger

 

 

 

          

By:

/s/ James Rolison

 

Name:

James Rolison

 

Title:

Managing Director

 

 

 

         

By:

/s/ George R. Reynolds

 

Name:

George R. Reynolds

 

Title:

Director

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES, LLC,

 

as Joint Lead Arranger

 

 

 

 

 

 

 

By:

/s/ Ben Middleberg

 

Name:

Ben Middleberg

 

Title:

Vice President

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Diane Rolfe

 

Name:

Diane Rolfe

 

Title:

Director

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ John Rowland

 

Name:

John Rowland

 

Title:

Vice President

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

J.P. Morgan Chase Bank, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Marc E. Costantino

 

Name:

Marc E. Costantino

 

Title:

Executive Director

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lauren Day

 

Name:

Lauren Day

 

Title:

Authorized Signatory

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Darin Mortimer

 

Name:

Darin Mortimer

 

Title:

Vice President

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ G. David Cole

 

Name:

G. David Cole

 

Title:

Authorized Signatory

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland plc, as a Lender

 

 

 

 

 

 

 

By:

/s/ Brett Thompson

 

Name:

Brett Thompson

 

Title:

Senior Vice President

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Ben Blakey

 

Name:

Ben Blakey

 

Title:

AVP

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Adrian Metter

 

Name:

Adrian Metter

 

Title:

Senior Vice President

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Loewen

 

Name:

Mark Loewen

 

Title:

Senior Vice President

 

[Signature Page to First Amendment - Macerich]

 

--------------------------------------------------------------------------------
